Citation Nr: 1114515	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a chest injury.

2.  Entitlement to service connection for cirrhosis.

3.  Entitlement to service connection for disability resulting from exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to January 1952 for which he received a Purple Heart.  The Veteran died in July 2009.  

In an unappealed December 1981 rating decision, the RO, in pertinent part, determined that no new and material evidence had been received to reopen a previously-denied claim for entitlement to service connection for residuals of a chest injury.

These matters came to the Board of Veterans' Appeals (Board) initially on appeal of an August 2008 rating decision, in which the RO determined that no new and material evidence had been received to reopen the Veteran's previously-denied claim for service connection for residuals of a chest injury and denied service connection for cirrhosis and for disability resulting from exposure to asbestos.  The Veteran perfected an appeal to each issue.  

In January 2010, the Board dismissed the Veteran's appeal due to his death during the pendency of the appeal.  The Board's dismissal did not affect the right of an eligible person to file a request to be substituted as the appellant, pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008).  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule).  The appellant, as the surviving spouse of the Veteran, moved for substitution to complete the processing of the deceased Veteran's claims.  The motion was received at the RO in May 2010, within one year following the date of the Veteran's death.  In an October 2010 rating decision issued in November 2010, the RO granted the appellant's motion.

The issue of entitlement to service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation (DIC) benefits, has been raised by the appellant but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, this discrete issue is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a chest injury is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cirrhosis was not related to any incident of service and was not manifested within one year after discharge from active duty.

2.  The Veteran had not been diagnosed with a disability due to exposure to asbestos.



CONCLUSIONS OF LAW

1.  The criteria for service connection for cirrhosis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).

2.  The criteria for service connection for disability resulting from exposure to asbestos are not met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In letters dated in January 2008 and April 2008, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and how a disability rating and an effective date is established consistent with the holdings in Pelegrini and Dingess.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters decided herein on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service personnel and treatment records, private and VA medical records and examination reports, and private physicians' statements.  Also of record and considered in connection with the appeal are various articles and written statements provided by the Veteran and his representative, on his behalf.  Collectively, in two VCAA notice letters, the Veteran was asked to provide information on exposure to asbestos and to identify and sign authorizations for release of private medical records.  Except for a November 2007 physician's statement and a partial copy of November 1973 breathing test results, the Veteran did not identify, submit and/or sign authorizations for release of private healthcare provider information.  The Board observes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under these circumstances, the Board concludes that the Veteran, and the appellant by substitution, has been accorded ample opportunity to present evidence and argument in support of the matters decided herein on appeal and the claims will be adjudicated based on the information of record.

II. Background

On his January 1948 service entrance examination report, clinical findings for the thorax, abdomen, pelvis, and the respiratory system were noted as normal.  April 1949 chest x-rays were negative.  The Veteran's service personnel records show that he served in Korea from September 21, 1950 to September 11, 1951, receiving a Korean Service Medal with two Stars, a Bronze Star Medal with Combat "V", and a United Nations Medal.  On September 29, 1950 near Inchon-Seoul, Korea, shrapnel grazed the anterior aspect of the Veteran's right knee without lodging within.  September 1951 chest x-rays were negative.  The January 1952 separation examination report shows normal clinical findings for the lungs, chest, abdomen and viscera, with the exception of a supernumerary nipple on the right breast.  

In November 1952, the Veteran filed his original claim for service connection for a stomach/intestinal disorder, claiming that he was treated for such condition in June 1951.  An April 1952 Reply to Inquiry reflects that 1st Marine Division files contained no record of treatment relative to an alleged stomach and intestinal condition during service.  In conjunction with his claim, the Veteran was admitted to the Buffalo VA Medical Center (VAMC) in early 1953.  A December 1952 to April 1953 VA examination report revealed complaints of cramps and diarrhea but no abnormalities with regard to the respiratory system (clear and resonant) or of the digestive system.  This report was based on a December 1952 barium enema test for suspected colitis, which showed a general appearance of the bowel suggesting chronic ulcerative colitis.  However, no definite alterations were demonstrable at that time.  A February 1953 GI series for suspected dysentery was negative with regard to the esophagus and showed no evidence of ulcer deformity, but was suggestive of prolapse of pre-pyloric mucosa, which was manifested by a mushroom-shaped deformity at the base of the duodenal bulb.  Due to complaints of almost continuous diarrhea-6 to 10 bowel movements a day-a March 1953 sigmoidoscopy was done and revealed no abnormalities.  The VA examination impression included prolapse of pre-pyloric mucosa and no evidence of ulcerative colitis.  

In a May 1953 rating decision, the RO denied service connection for claimed disability manifested by cramps and diarrhea as not shown by the evidence of record.  In a December 1953 rating decision, the RO determined that no evidence of record to reopen the Veteran's claims for service connection for diarrhea and a chest injury, noting that a chest injury was not shown by the evidence of record and review of his service treatment records were negative for this condition.

In a January 1974 statement, J. P. G., M.D., F.A.C.S. indicated that he saw the Veteran in November 1973 for renal colic due to a ureteral stone.  A cystoscopy was done and the Veteran passed a stone, after that he did well and had no more symptoms.  When seen last in January 1974, the Veteran was asymptomatic and his urine was clear.  

Private medical records received from P. H., M.D. reflect that the Veteran was seen in July 1976 for consultation and examination for a right eye tic (muscle spasm).  

A 1980 employment examination of the chest for the Harrison Radiator Division of General Motors Corporation (GM) showed no significant pathology, even though the Veteran had a history of Beryllium exposure with the fire brigade.  August 1980 pulmonary function tests (PFTs) were normal with no evidence of obstructive or restrictive lung disease.

In a November 1981 statement, R. E. R., M.D. indicated that the Veteran had had a long history of seasonal nasal allergy, particularly worse during the spring and fall months of the year, for which he was originally tested at the Buffalo General Hospital Allergy Clinic about eight years ago.  The Veteran received specific allergy injection therapy over a number of years at that clinic.  Overall, he did well and had less difficulty over the summer months.  In December 1980, he was reevaluated in their office and skin test reactions were still present with respect to grass pollen, ragweed pollen, and mold spores.  Continuation of his allergy injections and solutions was recommended.  Dr. R. E. R. added that the Veteran had not been seen since that time. 

In a February 1982 response, E. B. T., M.D. indicated there were no records available prior to 1975.

In an October 1981 letter, a VA environmental physician noted that the Veteran had been seen at the Buffalo VAMC Ambulatory Care Clinic for evaluation of possible adverse health effects from Sulfa drugs, which might have been given to the Veteran.  A review of the physical examination and diagnostic studies that were done were all within normal limits.  No adverse health effects due to Sulfa drugs were found to be present.

The Veteran was hospitalized at Our Lady of Victory Hospital from June 22, 1990 to July 13, 1990 for complaints of abdominal pain.  The hospital discharge summary revealed that, on admission, the Veteran's abdomen showed diffuse distension with tenderness present in the lower abdomen.  A June 1990 computed tomography (CT) scan of the pelvis showed a normal pelvis, small bilateral pleural effusions with small bilateral pneumonic infiltrates in the lower lobes and pancreatic and upper abdomen findings strongly suggestive of mild to moderate generalized pancreatitis with a small amount of ascites present.  A June 1990 upper GI series and barium shallow revealed marked spasm and irritability of the duodenal sweep, which was wider than usually seen and was compatible with an irritable duodenum, probably from the Veteran's diffuse pancreatitis.  There was no evidence of obstruction.  An ultrasound (US) of the abdomen performed the next day showed an apparently normal liver echo pattern; however, there was a small amount of fluid noted at the anterior inferior margin of the liver as well as some ascites.  The pancreas remained relatively decreased in echogenicity as compared with the liver suggesting pancreatic edema.  No change from the earlier US was noted.  Initially, chest x-rays showed linear atelectasis in both bases.  On July 3, 1990, the Veteran underwent laparotomy, biopsy of pancreas and cholecystectomy with drainage of the pancreas for pancreatitis and calculus cholecystitis.  The biopsy was consistent with markedly actively inflamed benign hemorrhagic pancreatic cyst. 

On an August 1990 private CT scan of the abdomen, the liver and spleen were normal.  The adrenals and kidneys appeared normal.  There was also very minimal decrease in pancreatic phlegmon as well as pancreatic pseudocyst when compared to a previous August 1990 CT scan.

During a June 1992 private urology consult, the Veteran denied shortness of breath (SOB) or chest pain and reported that he did not smoke or drink.  On examination, his chest was clear; his abdomen was soft and nontender with active bowel sounds and no masses.  X-rays of the abdomen revealed multiple bilateral kidney stones, more numerous on the right than on the left, which had increased in number since June 1990.  The impression was left ureteral stone and bilateral nephrolithiasis.  A cystourethroscopy was performed by Dr. J. P. G. for gross hematuria due to left ureteral stone with prostatic hypertrophy. 

In a December 1992 statement, the Veteran's wife indicated that his stomach had been giving him problems even before their August 1953 marriage, including a stay at the VAMC in 1952.  He was hospitalized in June 1990 for a pancreatic attack.  She added that the Veteran had been told to stay away from alcoholic beverages after his first pancreatic attack, which played havoc with their social life. 

In January 1995, the Veteran was admitted to Our Lady of Victory Hospital and treated for kidney stones with obstruction of the right kidney and associated hematuria and elevated triglycerides.  Except for a nontender abdomen, the remainder of the Veteran's physical examination was within normal limits on admission.  
 
During a February 1995 Buffalo General Hospital admission, chest x-rays revealed that pulmonary fields were clear and the bony thorax was unremarkable.  Extracorporeal shock wave lithotripsy (ESWL) was performed to fragment several kidney stones.  In a February 1998 statement, R. J. S., M.D., P.C. indicated that he last saw the Veteran in March 1995 after being treated successfully for renal calculi (kidney stones) with ESWL.  Dr. P. J. S. added that, to his knowledge, the Veteran had had no further difficulty urologically since that time.

On admission at Our Lady of Victory Hospital in July 1997 for severe upper abdominal pain, the Veteran reported that he did not smoke and had abstained from alcohol until about three years ago, when he began to have about one drink every other day.  He denied any further increase in alcohol.  Chest x-rays showed no evidence of pulmonary infiltrate or pleural effusion.  Later, an August sigmoidoscopy revealed no abnormalities.  But the Veteran had mild proctitis and slight swelling with one or two hemorrhoids.  

Private medical records for A. D.-O., M.D., a gastroenterologist, dated from July 1997 to January 1998, reflect that he first saw the Veteran for a GI consultation in July 1997.  At that time, he had a history of pancreatitis, nephrolithiasis, cholecystectomy and hypertriglyceridemia.  On examination, the Veteran was in no acute distress.  His chest was clear.  Abdomen was soft with minimal epigastric tenderness.  The impression was acute pancreatitis.  August 1997 CT scans of the abdomen and pelvis revealed that the Veteran's lung bases were clear.  Liver was unremarkable.  Surgical clips were noted in the gallbladder fossa consistent with the previous cholecystectomy.  Non-obstructing kidney stones were noted in both kidneys, right greater than left; the pancreatic head was mildly enlarged; and there was no evidence of peri-pancreatic mass or fatty streaking to suggest acute pancreatitis or pseudocyst at that time.  When seen at a mid-August 1997 follow-up, the Veteran's lungs were clear and abdomen was soft and nontender.  His liver function tests (LFTs) were normal.  The impression was hypertriglyceridemia and history of pancreatitis.  It was recommended that the Veteran avoid alcohol.  During an October 1997 follow-up, the Veteran's abdomen was soft and nontender.  The impression was diarrhea and possible pancreatic insufficiency.  Clinical findings on examination a month later were basically benign.  His lungs were clear and abdomen was soft and nontender.  The impression was diarrhea resolving and possible pancreatic insufficiency.  In December 1997, the Veteran's lungs were clear and abdomen was soft.  The impression was diarrhea.  At a follow-up in January 1998, his abdomen was soft and nontender.  The impression was diarrhea.

In a December 1997 statement, the office of Dr. R. E. R. indicated that they had no record of the Veteran.

In June 1998, the Veteran underwent repair of a left inguinal hernia and insertion of marlex mesh and plug, along with removal of lipoma of cord.  A chest x-ray revealed no evidence of pulmonary infiltrate or pleural effusions.  

In a July 1998 response, the office of deceased Dr. L. M., Sr. indicated that he had passed away in 1974 and no records were available.

During a February 1999 VA posttraumatic stress disorder (PTSD) examination, the Veteran reported that he was unable to drink with any regularity after he came back from the war, due to dysentery that he caught while in Korea.  He denied any alcohol problems over the years and ever trying street drugs.  

An April 1999 VA intestines examination report revealed that the Veteran's lungs were clear.  The abdomen was flat and soft with healed midline and left lower quadrant surgical scars.  No palpable masses, hepatosplenomegaly, hernias or tenderness were found.  The diagnoses were irritable bowel syndrome (IBS) and chronic pancreatitis with pancreatic insufficiency.  The VA examiner added that the relationship between the 1952 findings suggesting chronic ulcerative colitis and the Veteran's current disease is that his chronic diarrhea that started in 1952 was aggravated by the diarrhea caused by the current disease, chronic pancreatitis.

In a May 1999 rating decision, the RO granted service connection for IBS and assigned an initial 30 percent disability rating, effective September 9, 1997.

A March 2000 VA primary care note reflects that the Veteran's lungs were clear to auscultation with no dullness to percussion.  The abdomen was soft, nontender and non-distended without guarding, rigidity or organomegaly.  PSA was measured at 3.3.  A February 2000 VA chest x-ray showed a questionable small nodule in the left lower lobe.  There was no evidence of asbestos-related disease.

In a February 2001 statement, M. M. O'N., M.D., a private rheumatologist, indicated that the Veteran denied tobacco, alcohol or significant caffeine use and reported increased LFTs since a 1990 pancreatic attack, during her evaluation of the Veteran earlier that month.  On examination, his lungs were clear.  Abdomen showed mild right upper quadrant tenderness.  

An August 2001 VA chest x-ray showed the Veteran's lungs to be grossly aerated without evidence of acute process or significant interval change.  

An April 2003 VA cold injury protocol examination report reflects a prior medical history of coronary artery disease (CAD), pancreatitis, and focal hypertension with abnormal LFT, presumably related to ethanol (alcohol) abuse.  An esophagogastroscopy revealed vascular ectasis and portal hypertension gastropathy.  The Veteran reported a personal history of being a heavy ethanol abuser in the past but he had cut back recently.  He was an ex-smoker, smoking three packs a day for 10 years and quitting 20 years ago.  The Veteran denied a history of drug or substance abuse.  He asserted that he could barely walk one to two blocks or one flight up before he had to stop due to SOB and retrosternal discomfort.  He took nitroglycerin.  The Veteran reported occasional paroxysmal nocturnal dyspnea but no orthopnea, ankle edema, or syncopal attacks.  On examination, his lungs were clear.  Abdomen was soft and nontender without guarding, rigidities, masses or organomegaly.  An October 2002 metabolic profile was normal except for abnormal LFTs and it was followed by a February 2003 basic metabolic profile that was normal.  Diagnoses included CAD, arterial hypertension and portal hypertension and gastric varices.

During an April 2003 VA PTSD examination, the Veteran reported that he had stopped drinking in 1990, due to his liver status, describing alcohol as an important "friend that kept [him] out of trouble".  

In a September 2004 letter to Dr. L. M., Jr., I. D. G., M.D., a private hematologist/oncologist, noted that the Veteran admitted to heavy alcohol use up until 1990.  He had essentially normal breath sounds.  Abdomen was soft without masses, tenderness or organomegaly.  Metabolic profile was normal except for rather mild elevation in AST to 48.  TSH likewise was normal.  The Veteran had three stools positive for occult blood in March 2003.  Dr. I. D. G. stated that the Veteran had normocytic anemia, which was consistent with both chronic disease and intermittent GI bleeding.

October 2004 Mercy Hospital of Buffalo records show a CT scan of the abdomen and pelvis revealed abnormal thickening of the lateral aspect of the cecum with stranding within the adjacent fat.  A carcinoma with full-thickness extension was suspected.  The Veteran was admitted for surgery following a colonoscopy.  Right hemicolextomy, along with umbilical herniorrhaphy, was performed on the day of admission.  Pathology revealed moderately differentiated adenocarcinoma arising in the cecum extending into the muscularis propria focally within pericolic adipose tissue and with soft tissue metastases to pericolic adipose tissue with 3 out of 9 pericolic lymph nodes positive for metastatic tumor.  Surgical resection margins were negative and appendix showed no significant pathological finding.  An EKG showed an anteroseptal infarct, age-undetermined.  In a November 2004 consultation report, Dr. I. D. G. noted that the Veteran admitted to heavy alcohol use up until 1990.  On examination, lungs had essentially normal breath sounds.  Abdomen was soft with surgical dressing on the midline without masses, tenderness or organomegaly.  The impression was status post right hemicolectomy for Dukes C-1 adenocarcinoma of the cecum.  The Veteran's mild pancytopenia was most likely due to hypersplenism from chronic liver disease.  

A December 2004 CT scan of the liver and spleen showed mild splenomegaly with normal sized liver and with no evidence of colloid shift.  The first cycle of chemotherapy was given from December 13 to 17, 2004.  

A July 2005 VA intestines examination report reflects that a recent colonoscopy performed by Dr. A. D.-O. found a blockage that when biopsied proved to be cancer.  Dr. L. M., Jr. performed a partial colectomy in December 2004 for colon cancer.  Subsequently, the Veteran underwent chemotherapy for six months, ending in May 2005.  The Veteran reported that he was intolerant of alcohol and had never abused alcohol to any significant extent.  On examination, his lungs were clear.  Abdomen was soft and nontender without masses or organomegaly.  A November 2003 metabolic profile was normal except for slightly high liver function enzymes.  Diagnoses were colon cancer, status post partial colectomy and chemotherapy and IBS.  The VA examiner opined that colon cancer was not secondary to IBS, adding that there are no other pathologies or diseases that he could identify that are secondary to, or related to, IBS.

Dr. I. D. G. noted that when the Veteran was seen for follow-ups in May and August of 2005, he continued to show no evidence of recurrent or metastatic colorectal cancer.  He had essentially normal breath sounds.  Abdomen was soft without masses, tenderness or organomegaly.

At an August 2005 VA primary care visit, the Veteran's lungs were clear to auscultation and abdomen was soft and nontender with positive bowel sounds.  During a February 2006 VA primary care follow-up, the Veteran complained of pain in the right groin and intermittent right-sided abdominal pain.  He reported that he had undergone abdominal surgery in November 2005 to repair a hole in his stomach that resulted from a tube placed during a 2004 resection of the colon.  He denied SOB, chest pain, nausea and vomiting, or diarrhea.  On examination, his lungs were clear to auscultation and abdomen was soft and tender to palpation at right costal margin (RCM).  Liver edge was smooth and palpable two centimeters below the RCM.  The groin area was nontender and unremarkable on examination.  On a November 2006 VA chest x-ray, the Veteran's lungs were well expanded and clear and there was no evidence of pleural effusion or of acute cardiopulmonary process.  At a February 2007 VA primary care visit, the Veteran was seen for questionable cirrhosis of the liver.  On examination, the Veteran's lungs were clear to auscultation and abdomen was soft, flat and nontender with well-healed surgical scars and positive bowel sounds.  The Veteran had had anemia with upper GI bleed in the past and had been followed extensively by Dr. A. D.-O. outside VA and was told that he needed to bring in his private medical records if he wanted a third opinion.  

A March 2007 VA GI consult report reflected that the Veteran had recently been hospitalized at the VAMC for fatigue and weakness and was found to have pancytopenia.  A November 2006 EGD revealed gastric antral vascular ectasia (GAVE), commonly referred to as "watermelon" stomach.  On December 8, 2006, the Veteran's private gastroenterologist had sent him to the ER at Mercy Hospital due to black tarry stools, where he required 6 units of blood and a repeat EGD was performed the following day.  He was again admitted to Mercy Hospital for an upper GI bleed on December 30, 2006 and required another 6 units of blood.  A liver/spleen scan was performed on January 4, 2007.  On January 7, 2007, the Veteran had a colonoscopy done at the Sterling Surgery Center.  Eleven days later he was sent to Mercy Hospital and received 5 units of blood for upper GI bleeding and underwent a liver biopsy, which revealed moderate fatty infiltration, increased fibrosis with portal septation and changes in areas suggestive of early cirrhosis.  He was told that he had cirrhosis and was put on rifaximin and orgestrel.  On examination, the Veteran's lungs were clear to auscultation and abdomen was soft, non-distended and nontender with positive bowel sounds.  At May 2007 VA GI follow-up, the Veteran complained of painful enlargement of both breasts (gynecomastia) because of orgestrel, hormone replacement therapy prescribed by his private oncologist.  He denied abdominal pain, nausea and vomiting but complained of occasional post-prandial diarrhea.  There was no chest pain and SOB.  On examination, lungs were clear to auscultation.  He had bilateral gynecomastia.  Abdomen was soft, non-distended and nontender with multiple well-healed old surgical scars and normal bowel sounds.  There was no obvious organomegaly.  A December 30, 2006 CT scan of the abdomen performed at Mercy Hospital revealed increased marking along the medial aspect of the right lung base, small amount of ascites, top normal to mildly enlarged spleen, left colon mass versus adherent stool, small bilateral renal stones, small left renal cyst, and question of adenopathy versus vascularity just anterior to the aorta.  The impression included iron deficiency anemia and melena with history of GAVE versus portal hypertension gastropathy status post Argon Plasma Coagulator (APC); history of colon cancer, and abnormal LFTs, elevated INR, hypoalbuminemia and pancytopenia.  Liver biopsy suggestive of cirrhosis, most likely NASH (nonalcoholic steatohepatitis) as the Veteran vehemently denied alcoholism.  A September 2007 VA primary care note shows no chest pain or SOB.  On examination, the Veteran's lungs were clear to auscultation and abdomen was soft, flat and nontender with well-healed surgical scars and positive bowel sounds.  

In conjunction with a claim for service connection for cirrhosis, the Veteran provided a statement dated November 27, 2007 from his treating physician and surgeon, Dr. L. M., Jr.  In that statement, this physician indicated that the Veteran had problems related to anemia, esophageal varices and thrombocytopenia, which were related to the diagnosis of cirrhosis which was due to his military experience.  In support, Dr. L. M., Jr. noted that the Veteran had never been a drinker or had had any problem related to the same.

At January 2008 VA GI follow-up, the Veteran denied abdominal pain, nausea, vomiting, diarrhea or constipation.  There was no chest pain and SOB.  On examination, lungs were clear to auscultation.  He had bilateral tender gynecomastia.  Abdomen was soft, non-distended and nontender with multiple well-healed old surgical scars and normal bowel sounds.  There was no obvious organomegaly.  

In a March 2008 statement, the Veteran claimed that he suffered a severe blow to his chest while playing basketball at Camp LeJeune, for which he received treatment.  He stated that he spent two years aboard the USS Leyte (CV-32), an aircraft carrier, where he presumes he was exposed to asbestos.  The Veteran questioned whether the spot found on a VA chest x-ray was the result of the basketball injury or of exposure to asbestos.

At May 2008 VA GI follow-up, the Veteran's gynecomastia had improved and the breast pain had resolved since he stopped hormonal therapy (orgestrel).  He denied abdominal pain, nausea, vomiting, diarrhea or constipation.  There was no chest pain and SOB.  On examination, lungs were clear to auscultation.  He had bilateral tender gynecomastia.  Abdomen was soft, non-distended and nontender with multiple well-healed old surgical scars and normal bowel sounds.  There was no obvious organomegaly.  A May 2008 magnetic resonance imaging (MRI) revealed hepatic changes consistent with cirrhosis but no dominant or focal masses were noted.  A bilateral hepatic cyst was noted, which was especially prominent on the anterior aspect of the left kidney.

In October 2008, the Veteran submitted a copy of a November 1993 breath test performed in conjunction with a lawsuit based on exposure to asbestos, which showed findings consistent with asbestosis but no actual diagnosis of asbestosis.

III. Analysis

Service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as cirrhosis of the liver, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For compensation claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2010).  The Board notes that, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 (2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability, such as PTSD.  In that case, however, the Federal Circuit explained that 38 U.S.C.A. § 1110 precluded compensation for primary alcohol abuse disabilities and for secondary disabilities (such as hepatitis or cirrhosis) that result from primary substance abuse.  Id. at 1376.

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  The Veteran served in combat during the Korean War period, so the provisions of 38 U.S.C.A. § 1154(b) (West 2002) apply.

After a full review of the record, including the medical evidence and statements made by the Veteran and his representative on his behalf, the Board finds that service connection for cirrhosis and for a claimed disability due to purported exposure to asbestosis is not warranted.

A. Cirrhosis

Initially, the Board notes that the Veteran was first diagnosed with cirrhosis in January 2007, nearly 50 years after his discharge from service in January 1952, therefore service connection on a presumptive basis, under the provisions of 38 C.F.R. §§ 3.307 and 3.309(a), is not warranted. 

Since the Veteran had been diagnosed with cirrhosis of the liver prior to his death in 2009, the question now is whether there is sufficient evidence of a nexus to service.

In a November 2007 statement from his treating private physician, Dr. L. M., Jr. indicated that the Veteran had a problem related to anemia, esophageal varices and thrombocytopenia, which were related to the diagnosis of cirrhosis which was due to his military service.  In support, this physician noted that the Veteran had "never been a drinker or ha[d] had any problem related to the same."  Similarly, a VA GI physician indicated that the Veteran's cirrhosis was most likely NASH (nonalcoholic steatohepatitis) as the Veteran vehemently denied alcoholism.  The Board finds neither of these opinions probative as both were not based on a factually accurate predicate, that is, that the Veteran was not a drinker.  Moreover, neither physician reviewed the Veteran's service treatment records nor his claims file.  If they had they would have noted that the Veteran was not treated for, or diagnosed with, cirrhosis during service, within one year after service, or until nearly 50 years after service; that he had at least a 40+-year history of alcohol use up until 1990 and resuming in 1994.

The United States Court of Appeals for Veterans Claims (Court) has held that without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the Veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  Moreover, an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Here, the medical evidence of record is replete with lay evidence provided by the Veteran and the appellant that contradicts the Veteran's later protestations that he was not a drinker.  For example, in a December 1992 statement, the appellant indicated that, when he was hospitalized in June 1990 for a pancreatic attack, the Veteran was told to stay away from alcoholic beverages, which played havoc with their social life.  On admission at Our Lady of Victory Hospital in July 1997 for severe abdominal pain, the Veteran reported that he had abstained from alcohol until about three years ago, when he began having one drink every other day, denying any further increase in alcohol.  During an April 2003 VA cold injury protocol examination, the Veteran reported a personal history of being "a heavy ethanol abuser in the past" but indicated that he had "cut back recently".  At an April 2003 VA PTSD examination, the Veteran reported that he stopped drinking in 1990 due to his liver status; however, he described alcohol "as an important friend that kept [him] out of trouble."  While hospitalized at Mercy Hospital, in a November 2004 consultation report, Dr. I. D. G. noted that the Veteran admitted to heavy alcohol use up until 1990.  The Board finds the Veteran's own self-reported history of alcohol abuse and that of the appellant more credible than later protestations made more than 45 years after his discharge from service.  In this regard, the Board notes that an April 2003 VA cold injury protocol examination report reflects a prior medical history of pancreatitis and focal hypertension with abnormal LFT, presumably related to ethanol (alcohol) abuse.  

The Board also points out that the fact that Dr. L. M., Jr., his private physician, may have treated the Veteran on a regular basis-without more-does not add significantly to the probative value of his opinion.  The Court has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a Veteran's treating physician over the opinion of a VA or other physician.  See, e.g., Winsett v. West, 11Vet. App. 420 (1998), citing Guerrieri v. Brown, 4 Vet. App. 467 (1993).  This is especially so here, where, if Dr. L. M., Jr. had reviewed his own medical files, he would have found a letter dated September 27, 2004 from the private hematologist/oncologist to whom he had referred the Veteran for GI bleeding, stating that the Veteran admitted to "heavy alcohol use up until 1990" or a nearly 40-year history of such use.   

Therefore, the only opinion(s) linking cirrhosis to service is that of the Veteran, and by substitution the appellant.  As laypersons, they have not been shown to be capable of making medical conclusions, thus their statements regarding causation are not competent.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no evidence showing, and neither the Veteran nor the appellant asserts, that they have had sufficient medical training to provide competent medical evidence as to the etiology of the claimed disability.  As noted earlier, for compensation claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

Under these circumstances, in the absence of probative medical evidence linking the Veteran's cirrhosis to a non-alcoholic source which had its onset in service, the Board must conclude that the preponderance of the evidence is against service connection for cirrhosis and, therefore, the claim must be denied. 

B.  Disability Due to Purported Exposure to Asbestosis

In cases involving a claim of entitlement based on asbestos exposure in military service as the cause of current disability, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 9 (Mar. 11, 2011).  These protocols require VA to determine whether military records demonstrate asbestos exposure during service, and, if so, determine whether there is a relationship between that exposure and the claimed disease.  

According to the Veteran's service personnel records, he was a rifleman in the Marines.  Contrary to his statement that he spent two years aboard the USS Leyte (CV-32), an aircraft carrier, his records show that he served aboard the USS Leyte from January 31, 1950 to April 7, 1950 and served aboard other ships only for very short periods of time in conjunction with participating in operation Crossover or for transport to and from Korea.  However, there is no presumption of exposure to asbestos merely by reason of having served on a ship(s) after World War II and during the Korean War.  See Dyment v. West, 13 Vet. App. 141 (1999); aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  Moreover, the Veteran failed to answer questions about his pre- and post-war exposure to asbestos.  

The Veteran claims that he now has a disability due to in-service exposure to asbestos, while serving in the Marines aboard an aircraft carrier after World War II and during the Korean War.  Although his service treatment records and separation examination do not reflect the existence of a respiratory disorder, given the latency period for asbestos-related diseases, the absence of a lung condition at the time the Veteran separated from service is not dispositive.  And, even though, the Veteran submitted breathing test results dated in November 1993, which indicate results consistent with asbestosis.  An actual diagnosis of asbestosis was not provided.  

Neither private medical records nor VA treatment records or examination reports reflect a diagnosis of any asbestos-related disease.  In this regard, the Board notes that August 1980 PFTs were normal with no evidence of obstructive or restrictive lung disease.  Chest x-rays done during a June/July 1990 private hospitalization initially appeared to show linear atelectasis in both bases.  However subsequent private and VA examinations and evaluations generally have noted that the Veteran's chest was clear.  February 1995 Buffalo General Hospital chest x-rays revealed that pulmonary fields were clear and the bony thorax was unremarkable.  July 1997 private chest x-rays showed no evidence of pulmonary infiltrate or pleural effusion.  Private gastroenterology treatment records dated from July 1997 to January 1998 reflect that the Veteran's lungs were clear.  Private June 1998 chest x-rays showed no evidence of pulmonary infiltrate or pleural effusions.  An April 1999 VA intestines examination report revealed that the Veteran's lungs were clear.  A March 2000 VA primary care note reflects that the Veteran's lungs were clear to auscultation with no dullness to percussion.  Although a February 2000 VA chest x-ray appeared to show a questionable small nodule in the left lower lobe, there was no evidence of asbestos-related disease.  An August 2001 VA chest x-ray revealed the Veteran's lungs to be grossly aerated without evidence of acute process or significant interval change.  During an April 2003 cold injury protocol examination report, the Veteran reported that he was an ex-smoker, smoking three packs of cigarettes a day for 10 years and quitting 20 years ago.  Although the Veteran reported occasional paroxysmal nocturnal dyspnea and SOB with activity, on examination his lungs were clear.  In a November 2004 consultation report, the Veteran's private hematologist/oncologist noted that his lungs had essentially normal breath sounds.  At a July 2005 VA intestines examination, the Veteran's lungs were clear.  At private oncology follow-ups in May and August 2005, the Veteran had essentially normal breath sounds.  An August 2005 VA primary care note reflects that the Veteran's lungs were clear to auscultation.  During a February 2006 VA primary care follow-up, the Veteran denied SOB and chest pain.  On examination, his lungs were clear to auscultation.  A November 2006 VA chest x-ray showed that the Veteran's lungs were well expanded and clear with no evidence of pleural effusion or of acute cardiopulmonary process.  At a February 2007 VA primary care follow-up and a March 2007 VA GI consult, the Veteran's lungs were clear to auscultation.  A May 2007 VA GI, September 2007 VA primary care and January and May 2008 VA GI follow-ups revealed no chest pain and SOB.  The Veteran's lungs were clear to auscultation.  

Thus, a thorough review of the claims file including the Veteran's service treatment records and post-service medical record fails to show that the Veteran has ever been diagnosed with an asbestos-related disease.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, where, as here the disability for which service connection is sought is not established, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for disability resulting from exposure to asbestos must be denied because the first essential criterion for a grant of service connection-evidence of the claimed disability-has not been met.

In addition to the medical evidence, the Board has considered the statements and assertions of the Veteran, the appellant and their representative.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Moreover, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In this case, however, the Board is not questioning whether the Veteran might have had SOB as times; what is in question is whether the Veteran had a chronic disability related to exposure to asbestos.  This is a matter that is not capable of lay substantiation but instead requires the type of medical training, credentials, and/or expertise that the Veteran, the appellant and their representative have not been shown to possess.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  While the Board acknowledges that the Veteran complained of occasional SOB and nocturnal dyspnea and does not question the credibility of his contentions, he simply is not competent to assert that he had a chronic disability related to exposure to asbestos.  Accordingly, the lay evidence of record has no probative value.

Under these circumstances, the Board finds that the claim for service connection for disability related to exposure to asbestos must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the competent, probative evidence is against the claims, that doctrine is not applicable.  See Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for cirrhosis is denied.

Entitlement to service connection for disability resulting from exposure to asbestos is denied.


REMAND

In an unappealed December 1981 rating decision, the RO, in pertinent part, denied entitlement to service connection for residuals of a chest injury, noting that a chest injury was not shown by the evidence of record and that review of the Veteran's service treatment records was negative for the claimed condition.

Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Contrary to the RO's assertions, the January 2008 letter to the Veteran did not comply with the requirements of Kent.  Although this letter informed the Veteran that his claim had previously been denied by the RO in a December 1981 rating decision and that he would need new and material evidence to reopen his claim, it did not explain why the previous claim was denied and what type of evidence was needed to reopen and substantiate the claim, namely evidence of a current disability due to a claimed chest injury in service.  On remand, VCAA-compliant notice must be given to the appellant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Furnish the appellant and her representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Such notice must include a description of the evidence needed to substantiate the claim of service connection for residuals of a chest injury based on new and material evidence by informing the appellant of the element or elements required to establish service connection that were found insufficient in the RO's December 2, 1981 denial (i.e., evidence of current disability and a relationship to a claimed in-service chest injury), as outlined in Kent, cited to above.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


